Title: From James Madison to James Madison, Sr., 4 September 1787
From: Madison, James
To: Madison, James, Sr.


[…] Sir
Philada. Sepr. 4. 1787.
Your last favor was dated the 9th. of July. I have been long anxious to learn the re-establishment of your health, as well as to receive information concerning the family in general. The Convention has not yet broken up but its Session will probably continue but a short time longer. Its proceedings are still under the injunction of secresy. We hear that a spirit of insurrection has shewn itself in the County of Green Briar. Some other Counties have been added by Report as infected with the same spirit; but the silence of the letters from Richmond on this latter fact, gives us hopes that the Report is not well founded. We understand also that the upper parts of the Country have suffered extremely from the drought, and that the crops will not suffice for the subsistence of the inhabitants. I hope the account is exaggerated, and wait with some impatience for a confirmation of this hope. The crops of wheat in this quarter have been uncommonly fine, and the latter rains have been so seasonable for the corn that the prospect of that crop is tolerably good. The price of good Tobo. here at present is 40/. Virga. money. As soon as the tie of secresy shall be dissolved I will forward the proceedings of the Convention. In the mean time with my affectionate regards for all the family, I remain yr. dutiful Son
Js. Madison Jr
